DETAILED ACTION
The present Office action is in response to the amendments filed on 1 AUGUST 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1, 9, and 15 have been amended. No claims have been added or cancelled. Claims 1-15 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 AUGUST 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2014/0198842 A1 (hereinafter “He”). The disclosure of He in FIG. 1 depicts video encoder 105 (e.g., base layer encoder) outputting to the video decoder 110 (e.g., base layer decoder) and the EL video encoder 125. In FIG. 7 it’s clear the first enhancement layer V1 is encoded after the base layer is encoded and after the base layer is encoded it is also transmitted through BL Bitstream 765 to be decoded by the video decoder 110. He makes clear in ¶ [0052] that the base layer can be decoded without referencing or depending on any other layer, meaning the decoder is enabled to decode the base layer while the enhancement layer is being encoded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-7, 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0198842 (hereinafter “He”) in view of U.S Patent No. 10,455,194 B1 (hereinafter “Yang”).
Regarding claim 1, He discloses a system enabled to encode an input signal and provide corresponding encoded data to a decoder ([0037], ll. 1-3, “an encoding system for encoding video image data into bitstreams;” [0038], l. 2, “decoding a plurality of bitstreams”), wherein the encoded data is communicated via a data communication network to the decoder (FIG. 1, base layer bitstream and enhancement layer bitstream that is used to communicate between the video encoder 105 and video decoder 110, and EL video encoder 125 and EL video decoder 130, respectively), the decoder enabled to decode the encoded data to regenerate a rendition of the input video signal ([0038], ll. 2-3, “decoding a plurality of bitstreams to obtain output images.” FIG. 8 depicts decoding and reproduction of the encoded images in FIG. 7), the system comprising an encoder (FIG. 1, video encoder 105 and EL video encoder 125) 
wherein the encoder computes and encodes at least one portion of the input signal into a lower resolution layer of the encoded data and communicates the lower resolution layer to the decoder (FIG. 7 depicts the input BL video 705 being encoded at the lowest layer and transmitted to a decoder at BL bitstream 765. [0054], ll. 13-15, “the base layer may provide a first representation of a video signal in a lower resolution/quality;” [0037], ll. 1-3, “an encoding system for encoding video image data into bitstreams;” [0038], l. 2, “decoding a plurality of bitstreams”),
wherein the encoder, concurrently while communicating the lower resolution layer to the decoder, computes and encodes a higher resolution layer of the encoded data from the input signal for later communication to the decoder, such that the decoder is enabled to decode the encoded lower resolution layer of the encoded data simultaneously while the encoder is encoding the higher resolution layer from the input signal (FIG. 7 depicts the BL bitstream 765 and EL video 715 are each waiting on the encoding of the input BL video 705 to be encoded. That is to say, the EL encoding and the video decoding in FIG. 8 that receives BL bitstream 765 are both contingent only on the encoding of the base layer. Therefore, after encoding of the base layer, the decoder is enabled to decode the base layer while the EL video is concurrently being encoded. [0052], ll. 5-9, “a base layer that can be decoded without referencing or depending on any other layer and one or more enhancement layers that build upon (depend on) a base representation provided by the base layer”).
He fails to expressly disclose a network communication interface.
However, Yang discloses network communication interface (FIG. 1c, network interface(s) 116 and FIG. 3, network interface 310.1 and 310.4).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a network interface, as taught by Yang (FIG. 1c), in He’s invention. One would have been motivated to modify He’s invention, by incorporating Yang’s invention, because it would have been obvious to apply a network interface to a known encoding device ready for improvement to yield predictable results as well as to enable bidirectional communication (Yang: col. 6, ll. 38-39) for synchronizing transmission between the devices and according to bandwidth conditions.
Regarding claim 2, He and Yang disclose all of the limitations of claim 1, as outlined above. Additionally, He discloses characterized int hat the encoded data is encoded in a tiled manner or a hierarchical layered manner ([0002], l. 4, “multiple layered video coding system”).
Regarding claim 5, He and Yang disclose all of the limitations of claim 1, as outlined above. Additionally, He discloses characterized in that at least one lower resolution layer includes base layer data enabling a lower resolution rendition of the image frame present in the input signal to be rendered at the at least one decoder ([0054], ll. 13-15, “the base layer may provide a first representation of a video signal in a lower resolution/quality;” [0037], ll. 1-3, “an encoding system for encoding video image data into bitstreams;” [0038], l. 2, “decoding a plurality of bitstreams”), and the at least one higher resolution layer of the encoded data includes enhancement layer data that is useable to enhance the lower resolution rendition of the image frame present in the input signal to provide an enhanced rendition of the image frame at the at least one decoder at a level of quality that is higher than that o the base layer ([0054], ll. 13-19, “the base layer may provide a first representation of a video signal in a lower resolution/quality, and the one or more additional enhancement layers may provide representations of the video signal at an improved resolution/quality while utilizing information from the base layer and/or a previous enhancement layer or layers;” [0037], ll. 1-3, “an encoding system for encoding video image data into bitstreams;” [0038], l. 2, “decoding a plurality of bitstreams”).
Regarding claim 6, He and Yang disclose all of the limitations of claim 5, as outlined above. Additionally, Yang discloses characterized in that the system, when in operation, the encoder aborts transmission of the encoded enhancement layer data in an event of sudden congestion arising in the data communication network, and refreshes its buffer so that a next frame that is communicated after a reduction in the congestion is an I-frame (col. 2, ll. 3-10, “Having determined to reset the forwarding of the video stream from the video sender device to the video receiver device, the media server can stop the forwarding of the video stream from the video sender device to the video receiver device, and set a wait time before sending a request for an intra-frame (or I-frame) to the video sender device, thereby allowing time for congestion to be reduced on the egress network to the video receiver device:” col. 2, ll. 51-67 describe having pacer buffers in coordination with the reset of forwarding of video stream. Note, requesting the I-frame to restart will cause the encoder to output an I-frame to an output buffer prior to transmitting).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have reset transmission with an I-frame during a highly congested network, as taught by Yang (col. 2), in He’s invention. One would have been motivated to modify He’s invention, by incorporating Yang’s invention, to improve the quality of experience of the receiver device by accounting for potential packet loss and packet delivery delays (Yang: col. 1).
Regarding claim 7, He and Yang disclose all of the limitations of claim 1, as outlined above. Additionally, He discloses characterized in that the data communication network supports, when in operation, a plurality of channels of communication from the encoder, wherein mutually different categories of tiles or mutually different layers of encoded data are communicated in respective channels of the plurality of channels, such that the one or more decoders receive the encoded data from the encoder via the plurality of channels (FIG. 7 depicts three channels outputting a bitstream corresponding to each of the three layers being encoded and FIG. 8 depicts three input channels inputting the three bitstreams from FIG. 7 for decoding).
Regarding claim 9, the limitations are the same as those in claim 1; however, written in process form instead of machine form. Therefore, the same rationale of claim 1 applies to claim 9.
Regarding claim 10, the limitations are the same as those in claim 2; however, written in process form instead of machine form. Therefore, the same rationale of claim 2 applies to claim 10.
Regarding claim 13, the limitations are the same as those in claim 5; however, written in process form instead of machine form. Therefore, the same rationale of claim 5 applies to claim 13.
Regarding claim 15, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 applies to claim 15. Additionally, He discloses a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware ([0175], “The software portion of the methods of the present disclosure may comprise a computer-readable medium which comprises instructions that, when executed, perform, at least in part, the described methods. The computer-readable medium may comprise, for example, a random access memory (RAM) and/or a read-only memory (ROM). The instructions may be executed by a processor”).
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0198842 (hereinafter “He”) in view of U.S Patent No. 10,455,194 B1 (hereinafter “Yang”), and further in view of Allan et al., “Draft Text of ISO/IEC DIS 23094-2, Low Complexity Enhancement Video Coding” (hereinafter “LCEVC”).
Regarding claim 3, He and Yang disclose all of the limitations of claim 2, as outlined above. He and Yang fail to expressly disclose characterized in that the encoded data is structured to conform to a LCEVC standard or a VC-6 standard.
However, LCEVC teaches characterized in that the encoded data is structured to conform to a LCEVC standard or a VC-6 standard (LCEVC discloses layered coding; see section 8).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used LCEVC, as taught by LCEVC (entire document and section 8), in He and Yang’s invention. One would have been motivated to modify He and Yang’s invention, by incorporating LCEVC’s invention, for incorporating low complex video coding of the enhanced layers.
Regarding claim 11, the limitations are the same as those in claim 3; however, written in process form instead of machine form. Therefore, the same rationale of claim 3 applies to claim 11.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0198842 (hereinafter “He”) in view of U.S Patent No. 10,455,194 B1 (hereinafter “Yang”), and further in view of U.S. Publication No. 2019/0342581 (hereinafter “Deshpande”).
Regarding claim 4, He and Yang disclose all of the limitations of claim 1, as outlined above. Additionally, Xu discloses characterized in that the encoded data (col. 4, l. 53 - col. 5, l. 16 describes network congestion and reducing a transmission bitrate based on the available bandwidth. Col. 3, l. 48-67 describes quality drop due to network congestion and a request to reduce transmission bitrate that will affect the quality to cope with the congestion).
He and Yang fail to expressly disclose metadata that is dynamically indicative of a level of quality (LoQ).
However, Deshpande teaches metadata that is dynamically indicative of a level of quality (LoQ) ([0022], “nuh_layer_id, ITU-T H.265 supports multi-layer extension […] a base layer may enable a video presentation having a basic level of quality (e.g., High Definition rendering) to be presented and an enhancement layer may enable a video presentation having an enhanced level of quality (e.g., an Ultra High Definition rendering) to be presented.” Note, the nuh_layer_id syntax indicated the layer, which are of different levels of quality).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have metadata identifying different layers, as taught by Deshpande ([0022]), in He and Yang’s invention. One would have been motivated to modify He and Yang’s invention, by incorporating Deshpande’s invention, because Deshpande’s disclosure utilizes highly efficient compression techniques, such as HEVC, and improves of bitstream signaling for accurately tracking bitstream data ([0003-0004]).
Regarding claim 12, the limitations are the same as those in claim 4; however, written in process form instead of machine form. Therefore, the same rationale of claim 4 applies to claim 12.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0198842 (hereinafter “He”) in view of U.S Patent No. 10,455,194 B1 (hereinafter “Yang”), and further in view of U.S. Publication No. 2014/0355671 A1 (hereinafter “Peng”).
Regarding claim 8, He and Yang disclose all of the limitations of claim 1, as outlined above. He and Yang fail to expressly disclose characterized in that the system is adapted for use in at least one of: video conferencing apparatus, group video game playing apparatus, remotely controlled robotics apparatus, remote surveillance apparatus, automotive vision systems and video contribution systems.
However, Peng teaches characterized in that the system is adapted for use in at least one of: video conferencing apparatus, group video game playing apparatus, remotely controlled robotics apparatus, remote surveillance apparatus, automotive vision systems and video contribution systems ([0019], “video conferencing”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used video conferencing with scalable video data, as taught by Peng ([0019] and [0023]), in He and Yang’s invention. One would have been motivated to modify He and Yang’s invention, by incorporating Peng’s invention, for expanding adaptability to a plurality of clients simultaneously with adaptability for each client device to have optimized video ([0001]).
Regarding claim 14, the limitations are the same as those in claim 8; however, written in process form instead of machine form. Therefore, the same rationale of claim 8 applies to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481